 



Exhibit 10
CHANGE IN CONTROL COMPENSATION AGREEMENT
BETWEEN
ORIENTAL FINANCIAL GROUP INC.
AND
LIDIO SORIANO
     Agreement made as of the 5th day of October, 2007, by and between Oriental
Financial Group Inc., a Puerto Rico corporation and a financial holding company
with principal offices in San Juan, Puerto Rico (hereinafter referred to as
“OFG”) and Lidio Soriano, of legal age, single, business executive and resident
of Guaynabo, Puerto Rico (hereinafter referred to as the “Executive Officer”).
WITNESSETH:
     WHEREAS, the Executive Officer has accepted an employment offer to become
the Retail Banking and Mortgage Head of OFG;
     WHEREAS, it is in the best interest of OFG to promote the retention of the
Executive Officer’s services on behalf of OFG by reducing concerns that the
Executive Officer may be adversely affected in the event of change in control of
OFG as defined herein below;
     WHEREAS, OFG and the Executive Officer wish to enter into this Agreement to
set forth the terms and conditions for the payment by OFG of certain
compensation to the Executive Officer in the event of a termination of Executive
Officer’s employment as a result of a change in control of OFG;
     NOW, THEREFORE, in consideration of the mutual covenants set forth herein,
OFG and the Executive Officer do hereby agree as follows:

 



--------------------------------------------------------------------------------



 



     1. TERM.
     This Agreement shall be in full force and effect so long as the Executive
Officer is employed by the Company.
     2. TERMINATION OF EMPLOYMENT DUE TO A CHANGE IN CONTROL
          A. In the event there is a Change in Control of OFG (as defined herein
below) while this Agreement is in effect and as a result thereof or within one
(1) year after the Change in Control, the Executive Officer’s employment with
OFG is terminated by OFG or its successor in interest, the Executive Officer
shall be entitled to the cash payment compensation determined as provided in
subparagraph B below.
          B. The cash payment compensation shall be in an amount equal to two
(2) times the sum of the Executive Officer’s annual base salary at the time the
termination of his employment occurs and a bonus (equal to the last cash bonus
paid to the Executive Officer prior to the termination of his employment).
          C. The cash payment compensation shall be in lieu of any other
payments which the Executive Officer may be entitled to receive by law, contract
or otherwise. The cash payment compensation shall be due and payable in a lump
sum to the Executive Officer on or before the thirtieth (30th) day following the
termination of the Executive Officer employment. The receipt of the cash payment
compensation shall not affect the rights of Executive Officer to any vested
benefits or accrued compensation.
          D. For purposes of this Agreement, a “Change in Control of OFG” shall
be deemed to have occurred if: (i) any Person acquired direct or indirect
ownership of 50% or more of the combined voting power of the then outstanding
common stock of OFG as a result of a tender or exchange offer, open market
purchases, privately negotiated purchases or otherwise; or (ii) the shareholders
of OFG approve (a) any consolidation or merger of OFG in which OFG is no the
surviving corporation (other than a merger of OFG in which the holders of OFG
common stock immediately prior to the merger have the same or substantially the
same proportionate ownership of the surviving corporation

-2-



--------------------------------------------------------------------------------



 



immediately after the merger), or (b) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all, or
substantially all, of the assets of OFG to an entity which is not a wholly-owned
subsidiary of OFG.
          E. For purposes of this Agreement, “Person” shall have the meaning
given in Section 3(a)(9) of the Exchange Act, except that such term shall not
include (i) OFG or any of its subsidiaries; (ii) an individual who on the date
of this Agreement is a director or officer of OFG or any of its subsidiaries, or
a beneficial owner of more than ten percent (10%) of OFG’s outstanding
securities; (iii) a trustee or other fiduciary holding securities under an
employee benefit plan of OFG or any of its subsidiaries; (iv) an underwriter
temporarily holding securities pursuant to an offering of such securities; or
(v) a corporation or entity owned, directly or indirectly, by the stockholders
of OFG in substantially the same proportion as their ownership of stock of OFG
on the date of this Agreement.
          F. Notwithstanding anything to the contrary herein, any event or
transaction which would otherwise constitute a Change in Control of OFG
(hereinafter referred to as a “Transaction”) shall not constitute a Change in
Control of OFG for purposes of this Agreement if the Executive Officer
participates as an acquirer in the Transaction or as an equity investor,
stockholder, sponsor or promoter of the acquiring entity or any of its
affiliates.
     3. ASSIGNMENT.
     This Agreement is personal to each of the parties hereto and neither party
may assign or delegate any of his or its rights or obligations hereunder without
first obtaining the written consent of the other party.
     4. AMENDMENTS OR ADDITIONS.
     No amendments or additions to this Agreement shall be binding unless in
writing and signed by both parties. The prior approval by a two-thirds
affirmative vote of the full Board of Directors of OFG shall be required in
order for OFG to authorize any amendments or additions to this Agreement, to
give any

-3-



--------------------------------------------------------------------------------



 



consent or waivers of provisions of this Agreement, or to take any other action
under this Agreement.
     5. MISCELLANEOUS.
          A. The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.
          B. This Agreement shall be governed in all respects and be interpreted
by and under the laws of the Commonwealth of Puerto Rico, except to the extent
that such law may be preempted by applicable United States federal law, in which
case this Agreement shall be governed and be interpreted by and under United
States federal law. Venue for the litigation of any and all maters arising under
or in connection with this Agreement shall be laid in the United States District
Court for the District of Puerto Rico, at San Juan, in the case of federal
jurisdiction, and in the Court of First Instance, Superior Part, the
Commonwealth of Puerto Rico in San Juan, in the case of state court
jurisdiction.

      EXECUTIVE OFFICER   ORIENTAL FINANCIAL GROUP INC.       /s/ Lidio Soriano
  /s/ José Rafael Fernández       Lidio Soriano   José Rafael Fernández    
President and CEO

-4-